Citation Nr: 0616265	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The Board notes that the veteran's November 2003 substantive 
appeal included a request for a videoconference hearing.  
However, he failed to report for the Board hearing scheduled 
in May 2004.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).

In this respect, the veteran submitted a notice of 
disagreement with the denial of his claim to reopen service 
connection for paranoid schizophrenia in the September 2003 
rating decision.  However, the veteran did not perfect his 
appeal for that specific issue by providing a VA Form 9, 
Appeal to Board of Veterans' Appeals, or other substantive 
appeal, after the RO issued its November 2003 statement of 
the case (SOC).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2005).  Therefore, this issue is not in 
appellate status.

In addition, a previous rating decision dated in September 
2001 denied the veteran's claim to reopen for a bilateral 
foot condition.  The veteran filed a timely notice of 
disagreement, and in response a SOC was issued by the RO in 
April 2003.  The veteran followed with a VA Form 
9/substantive appeal in July 2003.  However, the veteran's 
substantive appeal was not timely.  See 38 C.F.R. § 20.302(b) 
(2005) (a substantive appeal must be filed within 60 days 
from the date that notice of the SOC is mailed to the veteran 
or within one year from the date that notice of the rating 
decision was mailed to the veteran).  As a result, the RO 
considered the veteran's July 2003 substantive appeal as a 
claim to reopen with respect to the bilateral foot condition 
issue on appeal.  The Board will do the same.      
  

FINDINGS OF FACT

1.  The RO denied service connection for a bilateral foot 
condition in a February 1978 rating decision.  Although the 
veteran submitted a notice of disagreement with that 
decision, he did not perfect an appeal to the Board.

2.  Evidence received since the February 1978 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran did not enter active duty in September 1975 
with any preexisting foot condition and there is no medical 
evidence that demonstrates that any foot condition preexisted 
service.  

4.  There is competent evidence showing that the veteran has 
some form of bilateral foot disability that is related to his 
period of active service from September 1975 to December 
1976.


CONCLUSIONS OF LAW

1.  The rating decision of February 1978 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
February 1978 rating decision to reopen a claim for service 
connection for a bilateral foot condition.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for a bilateral foot condition is 
established.  38 U.S.C.A.  §§ 1111, 1131, 1132, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a bilateral foot 
condition in a February 1978 rating decision.  It gave the 
veteran notice of this denial, but he did not initiate an 
appeal.  Therefore, that RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The RO received the petition 
to reopen the claim in July 2003.  Therefore, the amended 
regulations are for application.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a bilateral foot 
condition in a February 1978 rating decision because it found 
that the veteran's bilateral foot condition was not 
aggravated in service.  At the time of the February 1978 
rating decision, the RO did not have all the service medical 
records (SMRs).  It appears that the RO only possessed the 
entrance examination dated July 1975, a VA medical 
certificate dated March 1977, a VA examination and X-rays 
dated April 1977, and several statements by the veteran.  

Upon review of the evidence received after the February 1978 
rating decision, the Board finds that additional SMRs 
received by the RO after the February 1978 rating decision 
show that the veteran had significant treatment for a 
bilateral foot condition while in service, possibly 
demonstrating either aggravation or incurrence of a bilateral 
foot condition while in service.  Accordingly, the evidence 
is new, relates to an unestablished fact necessary to 
substantiate the bilateral foot condition claim, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim for service connection for a bilateral 
foot condition is reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for a bilateral foot condition.  
38 U.S.C.A. § 5108.  Therefore, the claim must be evaluated 
based on all the evidence of record.  Initially, the Board 
notes that the RO has not considered the claim on the merits.  
However, given the favorable disposition of the appeal, the 
Board finds no prejudice to the veteran in addressing the 
merits without first referring the case to the RO.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b).  To rebut the presumption of 
sound condition for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089 (Fed. Cir. 2004).

Initially, with respect to aggravation, the July 1975 
enlistment examination revealed no disqualifying defects.  
The evaluation of the feet was normal.  The military 
physician who examined the veteran upon induction into 
service noted leg cramps, but did not record any specific 
disability or condition regarding the feet.  Consequently, 
the Board finds that no disorder of the feet is noted upon 
entry into service, and an aggravation analysis in that 
respect is not in order.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b).     

In service, the veteran was diagnosed with mild bilateral pes 
planus (see SMRs dated September 1976).   Post-service, the 
veteran was diagnosed with bilateral pes planus per VA 
examinations dated April 1977, June 1978, and November 1989.  
The Board notes that is essential to make an initial 
distinction between pes planus as a congenital or as an 
acquired condition; the congenital type is not compensable.  
38 C.F.R. § 4.57.  Moreover, if the veteran's pes planus or 
other foot disorder is a congenital defect, then it would 
appear that by its inherent nature it must have pre-existed 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  Service 
connection may be granted for any permanent increase in the 
severity of congenital or developmental pes planue due to 
service.  

In this respect, the service and post-service medical 
evidence of record contains no notation or indication by a 
medical examiner or physician of any congenital foot 
condition.  Consequently, there is no clear and unmistakable 
evidence that any foot condition preexisted service, and an 
aggravation analysis in that respect is not warranted.  See 
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).        

The Board now turns to service connection based on incurrence 
during service.  The veteran asserts that due to marching, 
drilling, and improper boots during service, he developed a 
bilateral foot condition.  The first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  A September 2003 VA podiatry consultation revealed 
bilateral hallux abductovalgus with pain.  X-rays revealed a 
large dorsal bony prominence located at the first 
metatarsophalangeal joint bilaterally.  Thus, the evidence 
shows a current bilateral foot condition.  
 
The veteran's SMRs reveal complaints and treatment for the 
feet in July 1976, August 1976, September 1976, and December 
1976.  In July 1976, the veteran reported bilateral foot pain 
upon walking or standing, and bilateral pain in the first 
metatarsal joint was noted.  In September 1976, callosities 
were noted on both feet, and pain was recorded on the first 
metatarsal joint bilaterally.  The veteran was also diagnosed 
with mild bilateral pes planus.  In December 1976, the 
diagnosis was mild hallux valgus.  Furthermore, a lay 
statement by a fellow serviceman dated in August 2003 
corroborates the veteran's assertion that he received 
treatment for his feet throughout service.  Such continuous 
treatment in service reflects more than an "isolated" 
finding of a bilateral foot condition and as such reveals a 
chronic condition requiring repeated treatment.  38 C.F.R. § 
3.303(b).

Post-service, the veteran continued treatment for a bilateral 
foot condition.  An April 1977 VA examination and X-rays 
revealed a bilateral hallus valgus deformity at the first 
metatarsal phalangeal joints associated with a moderate 
flattening of the longitudinal arch.  A VA examination 
conducted in June 1978 noted similar findings.  The Board 
finds that given the veteran's treatment for a bilateral foot 
condition while in service, and his history of treatment for 
this chronic condition after service, the evidence 
demonstrates a chronic condition that continued since service 
and is related to service.  Service and post-service medical 
records provide evidence in support of a nexus.   

According, resolving doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports 
service connection for a bilateral foot disorder.  38 
U.S.C.A. § 5107(b).  The appeal is granted.  The precise 
nature and extent of this disorder is not at issue before the 
Board at this time.
 
Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard, 4 Vet. App. at 392-94.


ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral foot condition is 
reopened.  

Service connection for a bilateral foot condition is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


